DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 February 2021 has been entered.
 
Response to Amendment
Response to Arguments
Applicant’s arguments with respect to claim(s) 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirola et al. (US 2016/0374046 A1, hereinafter Wirola) in view of Kim (US 2019/0036951 A1) and Kwon et al. (US 2015/0172289 A1, hereinafter Kwon).

Regarding claim 9, Wirola discloses a method, performed by at least one mobile device wirelessly (Abstract, paragraphs 26-27 and 36, method performed by a user terminal, wherein the user terminal including a mobile processor to configure the user terminal to communication, such 
receiving, via the communication interface, at least a part of a database comprising information identifying one or more radio nodes that enable one or more mobile devices a positioning and at least a part of a radio map (paragraph 35, “For terminal based offline positioning to work, a partial RM or a subset of the global RM in form of RM offline files, such as for example WLAN offline files, may be stored in the memory 1024 of the user terminal”; paragraph 36, “The selection of APs by the AP selector for partial RMs 203 may be based at least in part on the inputs provided by the user terminal 206. The OW-RMG 201 may further refine the list of APs received from the selector 203 based upon a set of at least one criterion. The OW-RMG 201 generates partial RMs based upon these inputs and transfers them for storage to the offline WLAN RM database 204. The partial RMs needed by a user terminal 206 are then transferred by the offline WLAN RM database 204 to the RM offline download server 205. In another embodiment of the invention, the offline WLAN RM database 204 may be absent and a partial RM file may be transmitted directly from the OW-RMG 201 to the RM offline download server 205. From the download server, they may be downloaded by the user terminal 206 or any other user terminal. The user terminal may include at least one antenna in communication with at least one transmitter and at least one receiver to enable communication with the download server”; paragraph 4, RM stands for radio map, such that the user terminal receives RM from server for offline positioning, wherein the RM includes information identifying selection of access points (APs)), the radio map representing a radio environment (paragraph 4, “the data may be collected and where further models may be generated based on the data for positioning purposes. Such further models can be coverage area estimates, communication node positions and/or radio channel models, with base stations of cellular communication networks and access points of WLANs being exemplary communication nodes. In the end, these refined models, also known as radio maps, RM, may be used for estimating the position of mobile terminals”), wherein: 
the one or more radio nodes (a) enable the at least one mobile device a respective positioning (paragraphs 35-36, selected APs enable the user terminal to perform positioning); and 
storing at least the part of the database in the memory (paragraph 35, RM being stored in the memory of the user terminal).
Wirola further discloses APs are selected for a partial radio map (RM) (paragraph 36), but does not expressly disclose the one or more radio nodes (b) comprise one or more affected nodes, the positioning that is enabled by radio signals sent by each radio node of the one or more affected radio nodes is considered to be at least partially unexpected, and the one or more affected radio nodes were identified as having observed signal strength values that differed from respective comparison values comprised by or associated with the radio map.
In an analogous art, Kim discloses a server is configured to share a rogue AP (affected node) database with user device (Abstract and paragraph 42), wherein the user utilizes the database to determine whether a currently accessed AP is a rogue AP (paragraphs 42-46). By incorporating rogue AP information of Kim to the database of Wirola would allow the user terminal of Wirola to recognize rogue access points during positioning, such that radio positioning based on transmission from rogue APs would be considered unexpected, as the user terminal would not communicate with rogue AP for security reasons (i.e., see Kim, paragraph 93 and Fig. 4, step S19). It would have been obvious to one having ordinary skill in the art before 
Kim further discloses the rogue AP database Wirola and Kim do not expressly disclose the one or more affected radio nodes were identified as having observed signal strength values that differed from respective comparison values comprised by or associated with the radio map.
In an analogous art, Kwon discloses based on comparison of collected RF signal feature, including RSSI values with error vector magnitude (EVM) stored, when the RF feature value does not match the EVM value, a terminal is considered as a rogue device (paragraphs 66-73 and Fig. 4), where in terminal include san access point (paragraph 39). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the rogue AP database of Wirola in view of Kim to utilize the signal strength of an access point to determine whether an access point is a rogue AP so that AP with forged identification information can be detected based on signal feature.

Regarding claim 10, Wirola in view of Kim and Kwon discloses the limitations of claim 9 as applied above. Wirola in view of Kim and Kwon further discloses gathering at least one radio measurement indicative of one or more identifiers of one or more radio nodes that are observable at a certain position at which the at least one mobile device is located (see Wirola, paragraph 19, “a terminal performs measurements of cellular and/or non-cellular air interface signals and provides results of the measurements to a positioning server hosting a global cellular and/or non-cellular RM database”, paragraphs 28-34, user terminal performs the results of the measurements may contain a global and/or local identification of the cellular network cells observed”; paragraph 40, AP list includes identifiers of APs, such that when user terminal reports measurements to server, the user terminal would include identifier associated with respective AP to indicate which AP the measurement belongs to and to allow the server to select and list the APs according to identifiers); and determining a position estimate indicative of a current position of the at least one mobile device at least partially based on the part of the database (see Wirola, paragraphs 35-36, user terminal performs positioning based on radio map pertaining to nan area in which the user terminal is presently located).

Regarding claim 11, Wirola in view of Kim and Kwon further discloses  outputting a positioning request indicative of requesting a current position of the at least one mobile device to be determined; and obtaining a position estimate indicative of a current position of the at least one position device (see Wirola, paragraph 34, in online positioning mode, user terminal requests for positioning with measurements and an estimate of position is provided to the user terminal).

Allowable Subject Matter
Claims 1, 3-8, 13 and 15-22 are allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

An et al. (US 2014/0130155 A1) discloses a method for tracking rogue AP (Abstract) based on MAC addresses, location information and received signal strength indication (RSSI) according to policy (paragraphs 63 and 73), and a detection policy storage unit is updated whenever a soft rogue AP detection policy is stored (paragraph 100).

Hart et al. (US 2015/0334676 A1) discloses a method for managing beacon devices (Abstract), wherein a server includes memory for storing location estimates of detected beacon devices and a whitelist database (paragraph 68), wherein the whitelist contains a listing, by identifying information, of the allowable beacon devices in a given venue (paragraph 62), and a mobile device is configured to query the server to determine whether a detected beacon device is whitelisted or a rogue based on the white list (paragraph 70).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL LAI/            Primary Examiner, Art Unit 2645